Citation Nr: 1439026	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a hearing before the Board in his July 2011 VA Form 9.  However, in an October 2011 letter, the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. 
§ 20.704 (2013).

The Board remanded the case in December 2013 to obtain outstanding Social Security Administration records.  The case has now been returned to the Board.


FINDING OF FACT

During the period on appeal, the clinical signs and symptoms associated with the Veteran's depressive disorder more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal.


CONCLUSION OF LAW

During the period on appeal, the criteria for a rating in excess of 30 percent for depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a higher initial rating for depressive disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a February 2010 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA examinations in April 2010, June 2011 and June 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Higher Initial Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service-connected depressive disorder.  For the reasons that follow, the Board concludes that an initial rating in excess of 30 percent is not warranted. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Veteran's depressive disorder has been rated under Diagnostic Code 9434.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for the General Rating Formula.  See 38 C.F.R. § 4.130.

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The list of symptoms under the general rating formula are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 442-43.  The United States Court of Appeals for the Federal Circuit ("Federal Circuit") has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013), a GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF Score in the range of "51 to 60" represents more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, the GAF score assigned in a case, like an examiner assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In a March 2010 VA treatment record, the Veteran stated that he was taking his medications without side effects.  He reported feeling that he was thinking clearly, though he was not getting out of the house except once a month to go shopping.  He reported sleeping 4 to 5 hours nightly and 4 to 5 hours in the day.  He noted feeling rested.  He reported that he was living with his wife of 36 years, who had schizophrenia and has been unemployed and housebound for the last 3 years.  The Veteran reported being unemployed and disabled, and receiving Social Security disability payments.  The Veteran stated his financial difficulties were causing him depression and anxiety.  He denied suicidal or homicidal ideations, hallucinations or delusions, and use of alcohol or drugs.  He stated he was no longer talking to himself, and that his concentration was good, his mood was stable, but his energy was low.  He stated he lifts weights 3 times per week and plans to begin walking 1 mile daily beginning the next day.  He reported having a good relationship with his wife, children and other family members.  He stated that he spends his day caring for his wife, doing domestic chores, and watching television.  He reported to the appointment appropriately dressed and groomed, was pleasant, and maintained good eye contact.  He also responded appropriately to questions.  The examiner noted no abnormal psychomotor activity.

At an April 2010 VA examination, the Veteran reported being a recluse and not getting out of his house very often.  He stated that he went out twice a month to get groceries.  He reported that his wife had psychiatric issues and had not worked in 18 years.  The Veteran stated he had received Social Security disability benefits for 2 years.  He reported sleeping 3 to 5 hours during the day and then staying awake until 4 in the morning.  He reported being depressed, and noted extensive substance abuse following service.  He reported that in 2002 he was terminated from his job following a back injury, and that he had loved his work but did not deal with people very well.

The Veteran reported he was married to his wife of 35 years, and though she had a serious mental illness, it was "fine."  He reported having 2 friends, though he did not often leave the house.  The Veteran stated he was able to engage in all activities of daily living independently and without assistance. 

On examination, the Veteran was dressed casually, with good eye contact and hygiene, and his grooming and posture were fair.  The Veteran's psychomotor activity was lethargic, and his manner was cooperative and pleasant though apathetic.  His speech and communication were slow and hesitant, though his thought processes were clear, logical, linear, coherent and goal directed.  His behavior was appropriate, and without delusions.  He stated that he did not have auditory hallucinations unless he was under the influence, noting that, "Mostly the psychosis was alcohol related.  Not as much when I'm sober."  The Veteran's mood was depressed, and his affect mood congruent.  He denied homicidal ideation, but stated that he was occasionally in a suicidal state of mind, but had no intent of following through.  The Veteran was oriented to all spheres, but concentration was poor.  The examination report notes that remote and recent memory appeared generally intact.  Judgment and insight were fair to good.

The Veteran reported recurrent and intrusive distressing recollections of the war, without specific triggers.  He denied distressing dreams about the war, stating that he had not had a nightmare in perhaps 10 years.  He also stated that he had flashbacks for the first 15 years after service, but did not presently experience flashbacks.  The Veteran also endorsed difficulty concentrating, and was hypervigilant, stating that he always sat or stood with his back against a wall when in a crowded room, and carried a weapon.  He denied currently experiencing exaggerated startle response, or diminished interest or participation in significant activities.  He also denied feelings of detachment or estrangement from others or a full resistive range of affect.  The examiner diagnosed depressive disorder, NOS, and assigned a GAF score of 55.  The examiner concluded that there was occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational and social tasks due to signs and symptoms, but generally satisfactory functioning as described.

In a June 2011 VA examination, the Veteran appeared for examination on time, was well nourished, and dressed in casual clothing.  His gait was normal and he was in no acute distress.  His affect was appropriate to the content of the discussion in both intensity and direction.  The Veteran's thought content, however, seemed to be "laden with delusional material."  Specifically, the Veteran stated that while in service, his paperwork for a Bronze Star was lost, which made him angry.  He also stated that because he was at such a high security clearance, he was not allowed to marry his Vietnamese girlfriend.  He reported that this made him angrier, and the authorities sent him to Japan, with bound hands and feet because they feared he would kill his sergeant.  He further stated that while in the hospital, he was overly sedated while they performed experiments on him, and injected him with heroin and LSD.  He also stated that he received an Article 15 for having his hat cocked, and that he was threatened with mutiny, punishable by death, because he refused to get a haircut.  The examination was then postponed for claims file review.

In July 2011, the examiner continued the June 2011 VA examination, and noted the Veteran's diagnoses of depressive disorder, NOS, and polysubstance dependence.  The examiner also noted occupational, financial and social problems.  The examiner noted the Veteran was not working because he was receiving 100 percent Social Security disability income after a back injury.

The examiner concluded that the Veteran's substance abuse issues had onset prior to the mental health condition, and independently caused impairment in psychosocial functioning.  Additionally, the examiner determined the substance use had resulted in diagnoses of substance induced mood disorder.  The examiner stated the Veteran had a severe negative sequela of substance abuse that contributed to his depression and psychosocial impairment.

The examiner determined that the Veteran's mental disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner also noted that it was possible to differentiate what portion of the occupational and social impairment was caused by separate mental disorders, stating that the non-mental health diagnoses, including the Veteran's back injury) was the primary contributor to the Veteran's occupational impairment.  Social impairment, the examiner stated, were limited as well by the Veteran's financial and physical limitations.

In June 2012, the Veteran underwent another VA examination, stating that he was sleeping between 8 and 10 hours at night, and napping in the day time.  He reported feeling rested.  He reported living with his wife of 37 years, with whom he had a good relationship.  He stated that he was disabled and unemployed, and received both VA and Social Security disability payments.  The Veteran reported depression and anxiety because he had family problems, having to do with his granddaughter abandoning her child.  The Veteran denied suicidal or homicidal ideations, hallucinations or delusions, the use of alcohol or street drugs.  The Veteran reported back pain, and expressed concern over being "weaned off" of pain killers.  The Veteran also noted that he owned guns for hunting and protection, though his energy level was low, his concentration was not good, and his mood was up and down.  He reported spending most of his days at home watching television.

The Veteran reported he was still married to his wife of 37 years.  He stated their relationship was good, without fighting.  He stated he had 2 children from a previous marriage, who he did not see for 28 years after his first wife moved away with them; he stated, however, that about 8 years ago his children found him and they have developed a good relationship in that time.  He reported having 1 good friend that he has known for over 20 years and who lives 15 miles away from the Veteran.  He stated that they see each other a few times per year, but that they talk on the phone.  He stated that they used to go fishing before the Veteran's back injury.  The Veteran noted that aside from seeing his wife briefly each day, and seeing friends every few months, he does not socialize formally.  He reported going grocery shopping about twice a month, and attending VA appointments.  He noted that he used to attend church before his church disbanded.

The examiner determined that the Veteran's social interaction was limited more by back pain than by mental illness, and that he has friends on Facebook.  His activities included watching movies and television.  He stated that he spent the majority of his time in bed, but was physically limited.  The Veteran stated he was still unemployed, and had not worked since he injured his back and lost his job as a horticulturist in 2006.

Specifically, the examiner noted the Veteran remained approximately at the same level of occupational and social impairment as in the last VA examination in 2011; however, the Veteran's impairment was limited far more by his work-related back injury than any mental health issues.  The examiner stated that the Veteran was very likely functioning better than had been typical for him according to his recent mental health notes, in great part for lack of substance abuse.  The examiner assigned a GAF score of 58.

In an August 2012 addendum opinion, the July 2012 examiner stated the Veteran's chronic sleep impairment, depressed mood, disturbances of mood and motivation, and neglect of personal appearance and hygiene were all more likely due to depression NOS than substance abuse at its current level.  The examiner noted, however, that all of the above were also due to his physical disability due to his back injury.  The examiner further stated that the degree to which the Veteran's physical and mental disabilities contributed to each of the symptoms was a matter of speculation.

January 2014 VA treatment records show the Veteran continued his prescribed medications, and reported feeling occasionally depressed and anxious, but stated he did not know why.  He reported sleeping and eating well, and continuing to live with his wife of 40 years, as well as maintaining a good relationship with his children and grandchildren.  The Veteran noted that he was still unemployed.  He denied suicidal or homicidal ideations, hallucinations or delusions, and use of street drugs.  He stated his energy level was low, his concentration and memory were slow, and his mood was sad.  He stated that he spent his days lying in bed or fishing.

On examination, the Veteran was oriented to time, place and person.  He appeared appropriately dressed and groomed but pleasant, maintained good eye contact, and was spontaneously and appropriately interactive.  There was no abnormal psychomotor activity noted.

November 2013 VA treatment records reflect the Veteran was feeling depressed and anxious because of the radiation treatment he underwent for cancer and because of a "near death experience" he had 3 months prior.  He reported sleeping 6 to 8 hours a night and napping in the daytime.  He stated he still lived with his wife, with whom he had a good relationship.  He noted feeling unmotivated.  He denied suicidal or homicidal ideations, hallucinations or delusions, or use of alcohol or street drugs.  He reported an energy level of "zero", low concentration and memory, and feeling down most of the time.  He stated that he spent his day in bed.

The Veteran was oriented to time, place and person.  He was appropriately dressed and groomed, was sad but pleasant, maintained good eye contact, and was spontaneously and appropriately interactive.  There was no abnormal psychomotor activity noted.

During the period on appeal, the Board finds that the Veteran's psychiatric symptoms were manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, indicative of a 30 percent rating.  The Veteran's symptoms generally included feeling down and anxious, some social isolation, lack of motivation, low energy, memory and concentration problems, hypervigilance, and occasional delusional thought content.  However, at his April 2010 examination, the Veteran noted his psychosis was mostly alcohol related; the June 2011 VA examiner also determined that the Veteran's substance abuse contributed to his psychosocial impairment and depression.  Further the June 2011 examiner determined the Veteran's financial and physical limitations were the primary contributors to the Veteran's social impairment.  In March 2010 and June 2012, the Veteran attributed his feelings of depression and anxiety to financial difficulties and family problems, respectively.  These symptoms are consistent with and similar to many of those contemplated by the currently assigned 30 percent rating, such as depressed mood, anxiety, sleep impairment and mild memory loss.

The record evidence does not reflect a higher level of impairment as contemplated by the criteria for a 50 percent rating.  The Veteran has consistently maintained a good relationship with his wife as well as his children and grandchildren.  The Veteran reported to most appointments appropriately groomed and dressed, and was pleasant while maintaining good eye contact.  The Veteran intermittently reported an irregular sleep schedule, but reported at his June 2012 examination and November 2013 VA treatment appointment that he slept approximately 8 hours at night, and napped in the daytime.  His social interaction included his maintaining a good relationship with his wife and children, and having occasional contact with a couple of friends.  He also reported enjoying fishing.  He does the grocery shopping and domestic chores, and he takes care of his wife.  Though the Veteran has consistently reported depression, and because the 50 percent level contemplates deficiency in "mood" among other areas, does not mean the Veteran's depressive disorder rises to the 50 percent level.  Rather, the Board notes that in regards to the Veteran's mood and motivation, the frequency, duration, and severity of his symptoms are more consistent with those associated with the 30 percent disability rating.  The impact of his depression on his functioning is more consistent with the currently assigned rating.  While the Veteran reported that he occasional had suicidal ideations in April 2010, he denied he had any intent to carry out the act and the majority of the times he denied outright that he had any suicidal ideations.  Thus, the frequency, duration, and severity of his suicidal ideations are not the degree contemplated in a 70 percent rating.  While the examiner in August 2012 claimed the Veteran had neglect of personal appearance and hygiene, the majority of the times the Veteran presented appropriately dressed and groomed. Thus, the frequency, duration, and severity of his neglect of personal appearance and hygiene are not the degree contemplated in a 70 percent rating.  While the June 2011 VA examiner noted the Veteran's thought content appeared "laden with delusion material," the majority of the time the Veteran presented with and had no complaints of delusions and hallucinations.  Thus, the frequency, duration, and severity of his symptoms are not the degree contemplated in a higher rating.

Though the Veteran was unemployed, the Veteran stated that he was terminated from his job following a back injury, and that he had loved his job notwithstanding reporting that he did not deal with people very well.  The current rating contemplates such impairment.  The June 2011 examiner determined that the Veteran's mental disorder resulted in occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Further, the June 2011 examiner noted that the non-service connected back injury was the primary contributor to the Veteran's occupational impairment.

The Board notes the Veteran was assigned GAF scores of 55 and 58.  Again, a GAF Score in the range of "51 to 60" represents more moderate symptoms.  The Board finds that these scores are consistent with the 30 percent rating involving occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's depressive disorder is not inadequate.  The Veteran complained of feelings of depression, lack of motivation, low energy, memory and concentration problems, hypervigilance, and occasional delusional thought content, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disorder; thus, the schedular evaluations are adequate to rate the Veteran's disorder.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran asserted that he loved his job as a horticulturist, but was forced to leave as a result of a work related back injury.  The Veteran never contended his unemployment was solely due to his depressive disorder.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 30 percent for depressive disorder is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


